Exhibit 10.1

 

 

ON ASSIGNMENT, INC.

 

CHANGE IN CONTROL SEVERANCE PLAN

 

AND

 

SUMMARY PLAN DESCRIPTION

 

 

Plan Effective Date:  February 12, 2004
As Amended:  August 8, 2004

 

--------------------------------------------------------------------------------


 

ON ASSIGNMENT, INC.
CHANGE IN CONTROL SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION

 

The On Assignment, Inc. Change in Control Severance Plan (the “Plan”) is
primarily designed to provide eligible employees of On Assignment, Inc. (the
“Company”) whose employment is terminated on or after February 12, 2004 with
separation pay in the event of an involuntary termination.

 

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of California.  This document constitutes both the official
plan document and the required summary plan description under ERISA.

 


I.                                         ELIGIBILITY


 

You will be an Eligible Employee for purposes of receiving severance benefits
under the Plan if:

 

•                  you are a regular, full-time employee of the Company and are
identified on Exhibit A (to be supplied separately);

 

•                  your active employment with the Company is Involuntarily
Terminated (within the meaning set forth below) within the eighteen (18) month
period following a Change in Control;

 

•                  you execute the General Release of All Claims (the “General
Release”), a copy of which is attached as Exhibit B, within five (5) business
days after your termination date or, if you are age forty (40) or over, you
execute the General Release, a copy of which is attached as Exhibit C, within
forty-five (45) business days after your termination; and

 

•                  you are not in one of the excluded categories listed below.

 

Excluded categories of employees. You are not eligible for severance benefits
under this Plan if:

 

•                  you are a temporary employee, part-time employee working
fewer than 30 hours per week (no minimum number of hours shall apply to salaried
employees), probationary employee or student employee hired to be placed on
assignment with clients of the Company;

 

•                  you have a separate change in control, severance or similar
agreement or arrangement with the Company that specifically provides that you
are not eligible to participate in the Plan;

 

--------------------------------------------------------------------------------


 

•                  you voluntarily terminate your employment, unless your
termination constitutes an “Involuntary Termination” as defined below;

 

•                  you are employed with a successor employer which directly or
indirectly acquires (i) all or any portion of the assets or operations of the
Company or any subsidiary, (ii) all or any portion of the outstanding capital
stock of the Company, or (iii) fifty percent (50%) or more of the capital stock
of any subsidiary of the Company. However, you would be eligible for severance
benefits pursuant to the terms of the Plan upon a subsequent termination by the
successor employer within 18 months following a Change in Control; or

 

•                  you are dismissed for Cause, whether or not you prior to your
dismissal you received notice of a termination which would otherwise qualify you
for severance benefits.


 


II.                                     HOW THE PLAN WORKS

 

If you are eligible for severance benefits under the Plan, the amount of your
severance pay will be determined in accordance with the guidelines set forth
below, subject to the Golden Parachute Tax limitation set forth below.  You will
receive your severance pay in a lump-sum payment (with appropriate taxes
deducted or withheld) which will be made as soon as administratively practicable
after the occurrence of the following events:

 

•                  your Involuntary Termination within eighteen months after a
Change in Control;

 

•                  the Company’s receipt of your executed General Release; and

 

•                  the expiration of any rescission period applicable to your
executed General Release.

 

Severance Guidelines

 

If your employment is Involuntarily Terminated within eighteen (18) months after
a Change in Control and you are an Eligible Employee, you will be paid:

 

•                  all Accrued Compensation and a Pro-Rata Bonus;

 

•                  300% of the Eligible Employee’s Annual Base Pay and Target
Bonus, plus benefits continuation for eighteen months, if the Eligible Employee
was the Chief Executive Officer of the Company immediately before the Change in
Control;

 

•                  275% of the Eligible Employee’s Annual Base Pay and Target
Bonus plus benefits continuation for eighteen months, if the Eligible Employee
was an executive vice president and Chief Operating Officer of the Company
immediately before the Change in Control;

 

2

--------------------------------------------------------------------------------


 

•                  250% of the Eligible Employee’s Annual Base Pay and Target
Bonus plus benefits continuation for eighteen months, if the Eligible Employee
was an executive vice president and Chief Financial Officer of the Company
immediately before the Change in Control;

 

•                  200% of the Eligible Employee’s Annual Base Pay and Target
Bonus plus benefits continuation for eighteen months, if the Eligible Employee
was a senior vice president of the Company and/or president of a division of the
Company (whether or not an executive officer) immediately before the Change in
Control;

 

•                  75% of the Eligible Employee’s Annual Base Pay and Target
Bonus plus benefits continuation for nine months, if the Eligible Employee was a
vice president or corporate controller (whether or not an executive officer), of
the Company immediately before the Change in Control;

 

•                  1 month of the Eligible Employee’s Annual Base Pay and
Incentive Compensation for each year or partial year of service to the Company
as an employee, up to a maximum of 6 months of Annual Base Pay, with a minimum
of two months of Annual Base Pay, if the Eligible Employee was a “director,”
“assistant-director,” “manager,” “regional manager,” or “Senior Staffing
Consultant” immediately before the Change in Control;

 

•                  1 month of the Eligible Employee’s Annual Base Pay for each
year or partial year of service to the Company as an employee, up to a maximum
of 3 months of Annual Base Pay, with a minimum of one month of Annual Base Pay,
if the Eligible Employee was an exempt employee of the Company (other than those
employees described above) immediately before the Change in Control; or

 

•                  1 week of the Eligible Employee’s Annual Base Pay for each
year or partial year of service to the Company as an employee, up to a maximum
of 3 months of Annual Base Pay, with a minimum of one week of Annual Base Pay,
for all other Eligible Employee not included in the above categories.

 

Accrued Compensation shall mean an amount which shall consist of all amounts
earned or accrued through the termination date but not paid as of the
termination date including (i) Annual Base Pay, (ii) reimbursement for
reasonable and necessary expenses incurred by you on behalf of the Company
during the period ending on the termination date, (iii) vacation and sick leave
pay (to the extent provided by Company policy or applicable law), and (iv)
incentive compensation (if any) earned in respect of any period ended prior to
the termination date.  It is expressly understood that incentive compensation
shall have been “earned” as of the time that the conditions to such incentive
compensation have been met, even if not calculated or payable at such time.

 

Annual Base Pay generally means your annualized base salary at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the occurrence of the Change in Control and does not include, for example,
bonuses, overtime compensation, incentive pay, fringe benefits, sales
commissions or expense allowances.

 

3

--------------------------------------------------------------------------------


 

Cause means your willful breach of duty unless waived by the Company (which
willful breach is limited to your deliberate and consistent refusal to perform
your duties or the deliberate and consistent refusal to conform to or follow any
reasonable policy adopted by the Company provided you have had prior written
notice of such refusal and an opportunity of at least thirty (30) days to cure
such refusal), your unauthorized use or disclosure of confidential information
or trade secrets of the Company, your breach of non-competition or
non-solicitation agreements, your conviction of a felony under the laws of the
United States or any state thereof, or your gross negligence.

 

Change in Control shall be deemed to occur upon the consummation of any of the
following transactions:

 


1.                                       A MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS NOT THE SURVIVING ENTITY, EXCEPT FOR A TRANSACTION THE PRINCIPAL
PURPOSE OF WHICH IS TO CHANGE THE STATE OF THE COMPANY’S INCORPORATION OR A
TRANSACTION IN WHICH 50% OR MORE OF THE SURVIVING ENTITY’S OUTSTANDING VOTING
STOCK FOLLOWING THE TRANSACTION IS HELD BY HOLDERS WHO HELD 50% OR MORE OF THE
COMPANY’S OUTSTANDING VOTING STOCK PRIOR TO SUCH TRANSACTION; OR


 


2.                                       THE SALE, TRANSFER OR OTHER DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR


 


3.                                       ANY REVERSE MERGER IN WHICH THE COMPANY
IS THE SURVIVING ENTITY, BUT IN WHICH 50% OR MORE OF THE COMPANY’S OUTSTANDING
VOTING STOCK IS TRANSFERRED TO HOLDERS DIFFERENT FROM THOSE WHO HELD THE STOCK
IMMEDIATELY PRIOR TO SUCH MERGER; OR


 


4.                                       THE ACQUISITION BY ANY PERSON (OR
ENTITY) DIRECTLY OR INDIRECTLY OF 50% OR MORE OF THE COMBINED VOTING POWER OF
THE OUTSTANDING SHARES OF COMPANY CAPITAL STOCK; OR


 


5.                                       DURING ANY PERIOD OF TWO (2)
CONSECUTIVE YEARS (NOT INCLUDING ANY PERIOD PRIOR TO FEBRUARY 12, 2004),
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD (AND ANY
NEW DIRECTOR, WHOSE ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A
VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO
EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS SO APPROVED), CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY THEREOF; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR
SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS THEN COMPRISING THE BOARD ON THE DATE HEREOF (THE “INCUMBENT BOARD”)
SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT
BOARD, BUT EXCLUDING, FOR PURPOSES OF THIS PROVISO, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD.


 

Incentive Compensation shall mean 100% of the commission, bonus or other
incentive-type pay paid to you (excluding stock options) for the fiscal year
immediately preceding the Change in Control.

 

4

--------------------------------------------------------------------------------


 

Involuntary Termination shall mean the termination of your employment with the
Company (or, if applicable, successor entity) other than by reason of death or
disability:

 


(A)                              INVOLUNTARILY UPON YOUR DISCHARGE OR DISMISSAL
OTHER THAN FOR CAUSE, OR


 


(B)                                UPON YOUR RESIGNATION FOLLOWING (I) A
REDUCTION IN YOUR LEVEL OF ANNUAL BASE PAY OR ANY TARGET BONUS, (II) A MATERIAL
REDUCTION IN YOUR BENEFITS OR (III) A RELOCATION OF YOUR PLACE OF EMPLOYMENT
WHICH IS MORE THAN 35 MILES FROM YOUR PLACE OF EMPLOYMENT PRIOR TO THE CHANGE IN
CONTROL, PROVIDED AND ONLY IF SUCH CHANGE OR REDUCTION IS EFFECTED WITHOUT YOUR
WRITTEN CONCURRENCE, OR


 


(C)                                UPON YOUR RESIGNATION IN THE CASE OF AN
EMPLOYEE WHO WAS AN EXECUTIVE OFFICER OR VICE PRESIDENT IMMEDIATELY BEFORE THE
APPLICABLE CHANGE IN CONTROL FOLLOWING A CHANGE IN THE EMPLOYEE’S POSITION WITH
THE COMPANY (OR, IF APPLICABLE, WITH THE SUCCESSOR ENTITY) THAT IS EFFECTED
WITHOUT THE EMPLOYEE’S CONSENT AND MATERIALLY REDUCES HIS OR HER LEVEL OF
RESPONSIBILITY OR AUTHORITY.


 

Pro Rata Bonus means an amount equal to 100% of the target bonus that you would
have been eligible to receive for the Company’s fiscal year in which your
employment terminates following a Change of Control, multiplied by a fraction,
the numerator of which is the number of days in such fiscal year through the
Termination Date and the denominator of which is 365.

 

Target Bonus shall mean the bonus which would have been paid to you for full
achievement of specific performance objectives pertaining to the business of the
Company or any of its specific business units or divisions, or to individual
performance criteria applicable to you, which objectives have been established
by the Board of Directors (or the Compensation Committee thereof) for the year
in question.  “Target Bonus” shall not mean the “maximum bonus” which you might
have been paid for overachievement of such performance objectives or criteria or
any purely discretionary bonus.

 

Golden Parachute Tax Gross-Up

 

In the event that any payment or benefit made or provided to or for your benefit
in connection with this Plan and/or your employment with the Company or the
termination thereof (a “Payment”) is determined to be subject to any excise tax
(“Excise Tax”) imposed by Section 4999 of the Code (or any successor to such
Section), the Company shall pay to you, prior to the time any Excise Tax is
payable with respect to such Payment (through withholding or otherwise), an
additional amount (a “Gross-Up Payment”) which, after the imposition of all
income, employment, excise and other taxes, penalties and interest thereon, is
equal to the sum of (i) the Excise Tax on such Payment plus (ii) any penalty and
interest assessments associated with such Excise Tax.  The determination of
whether any Payment is subject to an Excise Tax and, if so, the amount and time
of any Gross-Up Payment pursuant to this Plan shall be made by an independent
auditor (the “Auditor”) selected and paid by the Company.  The parties shall
cooperate with each other in connection with any proceeding or claim relating to
the existence or amount of any liability for Excise Tax.

 

5

--------------------------------------------------------------------------------


 


III.                                 OTHER IMPORTANT INFORMATION


 

Plan Administration.  As the Plan Administrator, the Company has full
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for benefits under the Plan and
the amount of benefits (if any) payable per participant. Any determination by
the Plan Administrator will be final and conclusive upon all persons.  When
benefits are due, they will be paid from the general assets of the Company.  The
Company is not required to establish a trust to fund the Plan.  The benefits
provided under this Plan are not assignable and may be conditioned upon your
compliance with any confidentiality agreement you have entered into with the
Company or upon your compliance with any Company policy or program communicated
to you in writing.

 

Claims Procedure.  If you believe you are incorrectly denied a benefit or are
entitled to a greater benefit than the benefit you receive under the Plan, you
may submit a signed, written application to the Plan Administrator within ninety
(90) days of your termination.  You will be notified of the approval or denial
of this claim within ninety (90) days of the date that the Plan Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim.  If your claim is denied, the notification will state
specific reasons for the denial and you will have sixty (60) days from receipt
of the written notification of the denial of your claim to file a signed,
written request for a review of the denial with the Plan Administrator.  This
request should include the reasons you are requesting a review, facts supporting
your request and any other relevant comments.  Pursuant to its discretionary
authority to administer and interpret the Plan and to determine eligibility for
benefits under the Plan, the Plan Administrator will generally make a final,
written determination of your eligibility for benefits within sixty (60) days of
receipt of your request for review.

 

Plan Terms.  Except as otherwise set forth herein, this Plan supersedes any and
all prior separation, severance and salary continuation arrangements, programs
and plans which were previously offered by the Company for the purpose of paying
benefits to any Eligible Employee upon a termination following a Change in
Control, including pursuant to an employment agreement or offer letter.  Nothing
in this Plan shall affect an Eligible Employee’s right to severance benefits
under circumstances not involving a termination following a Change in Control. 
In no event, however, shall any individual receive severance benefits under both
this Plan and any other separation, severance pay or salary continuation
program, plan or other arrangement with the Company.

 

Plan Amendment or Termination.  The Company reserves the right to terminate or
amend the Plan at any time upon the vote of a two-thirds majority of the Board
of Directors; provided, however, that no amendment which materially impairs the
rights of an Eligible Employee under the Plan may be made after the occurrence
of a Change in Control or after discussions have commenced with another entity
which results in the occurrence of a Change in Control within 270 days of when
such discussions commenced.  Any termination or amendment of the Plan may be
made effective immediately with respect to any benefits not yet paid, whether or
not prior notice of such amendment or termination has been given to affected
employees.

 

6

--------------------------------------------------------------------------------


 

Taxes.  The Company will withhold all applicable taxes and other payroll
deductions from any payment made pursuant to this Plan.

 

No Right To Employment.  This Plan does not provide you with any right to
continue employment with the Company or affect the Company’s right, which right
is hereby expressly reserved, to terminate the employment of any individual at
any time for any reason with or without Cause.

 


IV.                                STATEMENT OF ERISA RIGHTS


 

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  ERISA provides that all Plan participants shall be entitled to:

 


1.                                       EXAMINE, WITHOUT CHARGE, AT THE PLAN
ADMINISTRATOR’S OFFICE, ALL PLAN DOCUMENTS, INCLUDING ALL DOCUMENTS FILED BY THE
PLAN WITH THE U.S. DEPARTMENT OF LABOR.


 


2.                                       OBTAIN COPIES OF ALL PLAN DOCUMENTS AND
OTHER PLAN INFORMATION UPON WRITTEN REQUEST TO THE PLAN ADMINISTRATOR.  THE PLAN
ADMINISTRATOR MAY MAKE A REASONABLE CHARGE FOR THE COPIES.


 


3.                                       RECEIVE A SUMMARY OF THE PLAN’S ANNUAL
FINANCIAL REPORT.


 


4.                                       FILE SUIT IN A FEDERAL COURT, IF YOU,
AS A PARTICIPANT, REQUEST MATERIALS AND DO NOT RECEIVE THEM WITHIN THIRTY (30)
DAYS OF YOUR REQUEST.  IN SUCH A CASE, THE COURT MAY REQUIRE THE PLAN
ADMINISTRATOR TO PROVIDE THE MATERIALS AND TO PAY YOU A FINE OF UP TO $110 FOR
EACH DAY’S DELAY UNTIL THE MATERIALS ARE RECEIVED, UNLESS THE MATERIALS WERE NOT
SENT BECAUSE OF REASONS BEYOND THE CONTROL OF THE PLAN ADMINISTRATOR.


 

In addition to creating rights for certain employees of the Company under the
Plan, ERISA imposes obligations upon the people who are responsible for the
operation of the Plan.  The people who operate the Plan (called “fiduciaries”)
have a duty to do so prudently and in the interest of the Company’s employees
who are covered by the Plan.

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit to
which you are entitled under the Plan or from exercising your rights under
ERISA.

 

If your claim for a severance benefit is denied or ignored, in whole or in part,
you have a right to file suit in a federal or a state court.  If Plan
fiduciaries are misusing the Plan’s assets (if any) or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor or file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful in your lawsuit,
the court may, if it so decides, order the party you have sued to pay your legal
costs, including attorney fees.  However, if you lose, the court may order you
to pay these costs and fees, for example, if it finds that your claim or suit is
frivolous.

 

7

--------------------------------------------------------------------------------


 

If you have any questions about the Plan, this statement or your rights under
ERISA, you should contact the Plan Administrator or the nearest Area Office of
the  Employee Benefits Security Administration, listed in your telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D.C. 20210

 

8

--------------------------------------------------------------------------------


 

ADDITIONAL PLAN INFORMATION

 

Name of Plan:

 

On Assignment, Inc. Change in Control Severance Plan

Company Sponsoring Plan:

 

On Assignment, Inc.
26651 West Agoura Road
Calabasas, California  91302

Employer Identification Number:

 

95-4023433

Plan Number:

 

505

Plan Year:

 

The calendar year; the first plan year is a short plan year starting
February 12, 1998 and ending December 31, 1998

Plan Administrator:

 

On Assignment, Inc.
26651 West Agoura Road
Calabasas, California 91302
(818) 878-7900

Agent for Service of Legal Process:

 

Plan Administrator

Type of Plan:

 

Severance Plan/Employee Welfare Benefit Plan

Plan Costs:

 

The cost of the Plan is paid by On Assignment, Inc.

 

9

--------------------------------------------------------------------------------